DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1–12, originally filed on 03/31/2014, are currently pending. The application, filed on 10/08/2019, is a continuation of 14231363, filed on 03/31/2014, now U.S. Patent 10437210, which claims priority from provisional application 61890731, filed 10/14/2013.

Specification
The disclosure is objected to because the Preliminary Amendment filed on 10/08/2019 of paragraph [0001] contains application cross–references in need of updated information. Applicant is required to update such information.

Claim Objections 
Claim 5 reads “One or more tangible, non-transitory computer-readable media having executable instructions stored thereon that, when executed, perform…” implicitly by a computer. Claim 5 should state “One or more tangible, non-transitory computer-readable media having executable instructions stored thereon that, when executed by a processor, perform…” explicitly by a computer. 
Claims 6 and 7 refer to the terms “the plurality of models” and “the models”, it would be better to uniquify as “the plurality of models” to avoid any possible antecedent issues. 
As to claim(s) 10, 11, they are objected for a similarly deficiency.
Appropriate correction or clarification is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 recites the limitation "the process" in line(s) 7. There is insufficient antecedent basis for this limitation in the claim. While there is a "process entity" anteceding this limitation in the claim in line(s) 1, there is no "process" anteceding this limitation in the claim. 
As to claim(s) 5, 9, they are objected for a similarly deficiency.
As to claim 1, the term "accurately" in line 8 is a relative term, which renders the claim indefinite. The term "accurately" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. About the term "accurately", the Specification reads “[0007]… Instructions configure the plurality of models to accurately represent the functionality of the process…”.
As to claim(s) 5, 9, they are objected for a similarly deficiency.
As to claims 2 and 3, last line, the cited "to make the system solvable" is unclear as to what it represents, since "the system" of claim 1 is a computer.
As to claim 6, line(s) 2-3, it is unclear what the cited "which variables of the models to render the equations solvable" represents. Claim is missing a qualifier to “which variables of the models" in order "to render the equations solvable” or "to" is extraneous.
As to claim 10, it is objected for a similarly deficiency.
Dependent claims inherit the defect of the claim from which they depend.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Independent claim 1 recites a system, claim 5 recites computer-readable media having executable instructions stored thereon, and claim 9 recites a method (process, machine, manufacture = 2019 PEG Step 1 = yes) for/of simulating a process entity comprising generating models including equations that mathematically represent process functionality; configuring the models to accurately represent the process functionality; determining whether the equations are solvable after each change made to the models; indicating equations' solvability; and suggesting changes to the models that may render the equations solvable if the equations are determined to be unsolvable.
Independent claims are substantially drawn to mathematical concepts. Generating/configuring models including equations are drawn to mathematical concepts, relationships, and/or equations. If a claim limitation, under its broadest reasonable interpretation, covers mathematical concepts, then it falls within the "(a) Mathematical concepts" grouping of abstract ideas (2019 PEG Step 2A, Prong One: Abstract Idea Grouping? = Yes, (a) Mathematical concepts). As to the indicating equations solvability and suggesting changes to the models that may render the equations solvable limitations, if a claim limitation, under its broadest reasonable interpretation, covers Mental processes, then it falls within the "(c) Mental processes" grouping of abstract ideas (2019 PEG Step 2A, Prong One: Abstract Idea Grouping? = Yes, (c) Mental processes—concepts performed in the human mind (including an observation, evaluation, judgment, opinion). 
This judicial exception is not integrated into a practical application (2019 PEG Step 2A, Prong Two: Additional elements that integrate the Judicial Exception/Abstract idea into a practical application?= NO). The claims recite the additional limitations/elements of a “memory” and a “processor”. They are recited at a high level of generality and are recited as performing generic computer functions routinely used in computer applications. Generic 
Dependent claims 2, 3, 6, 7, 10, and 11 recite suggesting changes to the models comprises suggesting variables. If a claim limitation, under its broadest reasonable interpretation, covers mental processes, then it falls within the "(c) Mental processes" grouping of abstract ideas (2019 PEG Step 2A, Prong One: Abstract Idea Grouping? = Yes, (c) Mental processes—concepts performed in the human mind (including an observation, evaluation, judgment, opinion).
Dependent claims 4, 8, and 12 recite performing a sequence of row and column permutations, which are substantially drawn to mathematical relationships, concepts, formulas, equations, or calculations – mathematical concepts. If a claim limitation, under its broadest reasonable interpretation, covers mathematical concepts, then it falls within the "(a) Mathematical concepts" grouping of abstract ideas (2019 PEG Step 2A, Prong One: Abstract Idea Grouping? = Yes, (a) Mathematical concepts).
Claims 1–12 are therefore not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Examiner would like to point out that any reference to specific figures, columns and lines should not be considered limiting in any way, the entire reference is considered to provide disclosure relating to the claimed invention.
Claims 1-3, 5-7, and 9-11 are rejected under 35 U.S.C. 103(a) as being unpatentable over Herbert I. Britt, (Britt hereinafter), U.S. Patent 5666297 (see IDS dated 10/08/2019), taken in view of Peter C. Piela, (Piela hereinafter), "ASCEND: an object-oriented computer environment for modeling and analysis".
As to claim 1, Britt discloses a system for simulating a process entity comprising: a processor; a memory device coupled to the processor; software instructions stored on the memory device and executable by the processor, said instructions comprising (see “software architecture in a computer software system for modeling, simulation… optimization of desired plants in the process industries (chemical, petrochemical, refining, pharmaceutical, polymers, plastics and other process industries)“ in col. 5, lines 48-54): instructions for generating a plurality of models, said plurality of models including equations that mathematically represent the functionality of the process (see “functionality“ as “behavior“, ; instructions for configuring the plurality of models (see “simultaneous simulation/optimizer procedure… assembles the total plant model equations by calling and executing… each equipment model“ in col. 8, lines 49-56), to accurately represent the functionality of the process (see “functionality“ as “behavior“, “Each equipment model describes its corresponding piece of equipment by a collection of equations which quantitatively (i.e., mathematically) define the behavior (operation) of the equipment in a process plant“ in col. 6, lines 31-34). 
While Britt discloses a system for simulating a process entity, Britt fails to disclose instructions for determining whether the equations of the plurality of models are solvable after each change made to the plurality of models; instructions for indicating the result of the determination of the solvability of the equations; and instructions for suggesting changes to the plurality of models that may render the equations solvable if the equations are determined to be unsolvable.
Piela discloses instructions for determining whether the equations of the plurality of models are solvable after each change made to the plurality of models; instructions for indicating the result of the determination of the solvability of the equations (see “system can detect numerical singularity and tell the user which equations are currently not behaving independently. Such a behavior can indicate that the model has been written with an extra dependent or inconsistent equation. ASCEND also checks the dimensional consistency of all the models when it instantiates a model as it is creating a simulation… used to infer dimensions not explicitly stated or to detect inconsistencies” in page 40, 1st & 2nd paragraphs); and instructions for suggesting changes to the plurality of models that may render the equations solvable if the equations are determined to be unsolvable (see “If there are too 
Britt and Piela are analogous art because they are related to equation solutions.
Therefore, it would have been obvious to one of ordinary skill in this art before the effective filing date of the claimed invention to use Piela with Britt, because Piela discloses ASCEND, in which a simulation comprises a set of simultaneous mathematical relations which is solved using numerical techniques (see page 8, 2nd ¶), and as a result, Piela reports that working with the entire set of constraints as opposed to a subset has the advantage that allows employing algorithms which aid the user in correctly selecting degrees of freedom prior to solution (satisfaction) (see page 8, last ¶).
As to claim 2, Piela discloses wherein the equations are determined to be under-specified, and suggesting changes to the plurality of models comprises suggesting variables to be specified to make the system solvable (see “If… there are more variables to be calculated than equations… give… variables… eligible to be fixed“ in page 39, last paragraph to page 40, 1st paragraph). 
As to claim 3, Piela discloses wherein the equations are determined to be over-specified and suggesting changes to the plurality of models comprises suggesting specified variables to be freed to make the system solvable (see “If there are too many variables picked as being fixed (so there are m equations to solve for n<m variables)… suggest… variables, one of which… should release to be calculated“ in page 39, last paragraph). 
As to claim 6, Piela discloses wherein suggesting changes to the plurality of models includes adjusting which variables of the models are free and which variables of the models to render the equations solvable (see “If there are too many variables picked as being fixed (so there are m equations to solve for n<m variables)… suggest… variables, one of which… should release to be calculated. Simply clicking the mouse on one of the variables in the list will convert it to one that is to be calculated“ in page 39, last paragraph). 
As to claim 7, Piela discloses wherein suggesting changes to the plurality of models includes adjusting one or more variables of the models to be free when all of the variables are previously fixed (see “If there are too many variables picked as being fixed (so there are m equations to solve for n<m variables)… suggest… variables, one of which… should release to be calculated“ in page 39, last paragraph to page 40, 1st paragraph; “When solving, the user is free to fix any set of variables desired to make the problem into one which is well posed. Thus, in our example tank draining problem, (1) the volume can be set… or (3) the volume at the initial and final time plus the step size can be fixed… other options are possible" in page 41, 1st paragraph). 
As to claims 5 and 9-11, these claims recite computer-readable media performing a method and a method performed by the system of claims 1, 6, and 7. Britt discloses a method (see “software architecture in a computer software system for modeling, simulation… optimization“ in col. 5, lines 48-54) performed by the system that teaches claims 1, 6, and 7. Therefore, claims 5 and 9-11 are rejected for the same reasons given above.

Claims 4, 8, and 12 are rejected under 35 U.S.C. 103(a) as being unpatentable over Britt taken in view of Piela as applied to claims 1, 5, and 9 above, and further in view of Kirk Andre Abbott, (Abbott hereinafter), “Very Large Scale Modeling”.
As to claims 4, 8, and 12, while Britt discloses a system for simulating a process entity, Britt and Piela fail to disclose wherein determining whether the equations of the plurality of models are solvable comprises performing a sequence of row and column permutations.
wherein determining whether the equations of the plurality of models are solvable comprises performing a sequence of row and column permutations (see “In solving a set of linear equations of the form Ax = b, it is well known that significant savings in computations can be made if the matrix A can be permuted to block lower triangular form (BLT)“ in page 105, 1st ¶; “2. when these columns/rows are removed from the matrix… For each variable in the tear set, perform a symmetric permutation… algorithm will result in a recursively bordered block lower triangular (RBBLT) matrix“ in page , 5.4.2 STATEMENT OF ALGORITHM, steps 2-4). 
Britt, Piela, and Abbott are analogous art because they are related to equation solutions.
Therefore, it would have been obvious to one of ordinary skill in this art before the effective filing date of the claimed invention to use Abbott with Britt and Piela, because Abbott examines the issues associated with Very Large Scale Modeling (VLSM). The hypothesis that a dedicated environment is necessary for efficiently conducting large scale modeling has been proved (see page 165, 1st ¶), and as a result, Abbott reports that a language, ASCEND IV, to support a VLSM environment has been proposed and a prototype language and environment, ASCEND IV.alpha, has been implemented. In addition, algorithms that exploit the structures associated with large scale problems have been developed which can improve the linear algebra computations associated with solving systems of equations (see page 165, 2nd ¶).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Shacham et al., "REVIEW Equation oriented approach to process flowsheeting", discloses minimizing the number of equations to solve them simultaneously (see page 85, col. 2, TEARING, to page 86, 1st ¶).
Oh and Moon, "Framework of dynamic simulation for complex chemical processes", teaches “Structural information… to detect the solvability of a given system. When the size of 
Examiner would like to point out that any reference to specific figures, columns and lines should not be considered limiting in any way, the entire reference is considered to provide disclosure relating to the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Juan C. Ochoa whose telephone number is (571) 272-2625. The examiner can normally be reached 9:30AM – 7:00 PM on Mondays, Tuesdays, Thursdays, and Fridays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah can be reached on (571) 272-2279. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
***
/JUAN C OCHOA/		3/11/2021Primary Examiner, Art Unit 2127